     Case 2:19-cv-02881-KSM Document 2-3 Filed 07/02/19 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
JANE DOE,                                            :
               Plaintiff,                            :     CIVIL ACTION NO.
         v.                                 :
                                                     :
The Hospital of University of Pennsylvania,          :
The Trustees of the University of Pennsylvania,      :
The University of Pennsylvania,                      :
The University of Pennsylvania Health System         :
Dr. Octavia Pickett-Blakely,                         :
John Does 1-10, and,                                 :
Police Officers Richard Roes 1-10,                   :
                                                     :
               Defendants.                           :

                                       ORDER

         AND NOW, this ____ day of ______, and for good cause shown therein,

Plaintiff’s Jane Doe’s Motion for Anonymity is GRANTED.

                                            IT IS SO ORDERED.

 Date:                                          ______________________
                                                U.S.D.J.
